Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Allowable Subject Matter
Claims 1, 4-12, and 14-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 1, the claimed: extracting a triangular mesh for a data grouping within the gridded data; generating an object file including vertices and faces associated with the triangular mesh; and generating a two-dimensional (2D) rendering of the weather data: receiving a selection of radar points within the 2D rendering using a geographical bounding box; storing the geographical bounding box as a bookmark; and transmitting the bookmark to the three-dimensional visualization system; wherein the bookmark comprises the weather data and a color map: and wherein the bookmark comprises index metadata in order to lookup the weather data and the color map in combination with the other claimed features.



As per independent claim 17, the claimed: wherein each of the cubes is associated with at least one weather parameter value of a plurality of weather parameter values corresponding to the weather data, and wherein the gridded data is generated by a geohash at a constant height; extract a triangular mesh for a data grouping within the gridded data; generate an object file including vertices and faces associated with the triangular mesh; and send the object file to a three-dimensional (3D) visualization system to present a 3D rendering of the object file in combination with the other claimed features.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612